DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application dated 07/31/2020. Certified copy being received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-3, 5, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-3 and 18 recite “a first multiplexer connected to input terminals of adders of the MAC units” and “a second multiplexer connected to output terminals of accumulators of the MAC units”. It is unclear whether “a first multiplexer” and “a second multiplexer” refer to a single first multiplexer connected to all input terminals of all adders of the MAC units and a single second multiplexer connected to all output terminals of accumulators of the MAC unit, or each MAC unit comprises a first multiplexer connected to input terminal of respective adder and a second multiplexer connected to output terminal of respective accumulator of the MAC unit. For examination purposes, Examiner interpreted in light of figure 2A, each MAC unit comprises a first multiplexer connected to input terminal of respective adder of the MAC unit and a second multiplexer connected to output terminal of respective accumulator of the MAC unit.
Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-11, 13, and 16-18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Ovsiannikov - US 20190187983.

Regarding claim 1, Ovsiannikov teaches an apparatus for performing deep learning operations (figure 1 processing module 110),  the apparatus comprising: 
a systolic array comprising multiplier accumulator (MAC) units (figure 1, processing module 110 includes a plurality of processing element [i.e. systolic array], [0088] figure 6A, each processing element includes multiplier and adder to perform multiply and accumulate operation [i.e. MAC units]); and 
a control circuit configured to control an operation of a multiplexer connected to at least one of the MAC units and operations of the MAC units according to a plurality of operation modes (figure 6A illustrates a ctrlblock outputs a1 and a2, which are control signal to control the multiplexers 640a and 640b [i.e. a multiplexer], mux 640a and 640b connect to the multiplier and adder [i.e. MAC unit]. [0007-0009] different operations such as element-wise multiplication, element-wise addition, and multiplication and accumulation could be performed by circuit in figure 6A [i.e. a plurality of operation modes]).

Regarding claim 2, Ovsiannikov teaches the apparatus of claim 1, wherein the multiplexer comprises a first multiplexer connected to input terminals of adders of the MAC units (figure 6A illustrates an implementation of a processing element, includes multiplexer 640a [i.e. a first multiplexer] is connected to an input terminal of adder 630 of a processing element. Note that figure 6A only illustrates a processing element 120 that include a mux 640a connects to an adder 630, figure 5A illustrates a plurality of PE, which comprises adders of the PEs).
 
Regarding claim 3, Ovsiannikov teaches the apparatus of claim 2, wherein the multiplexer comprises a second multiplexer connected to output terminals of accumulators of the MAC units (figure 6A, mux 640b [i.e. a second multiplexer] connects to output of adder, [0088] which has a feedback terminal and acts as an accumulator [i.e. output terminals of accumulators] of a processing element to perform multiply and accumulate operation [0008]. Note that figure 6A only illustrates a processing element 120 that include a mux 640b connects to a feedback terminal, figure 5A illustrates a plurality of PE, which comprises feedback terminals of the PEs).

Regarding claim 5, Ovsiannikov  teaches the apparatus of claim 3, wherein the MAC units, the first multiplexer, and the second multiplexer are configured to operate based on a first clock frequency (figure 6A mux 640a and 640b [i.e. the first multiplexer and the second multiplexer are operate based on input data sent from input 610 that includes a register with a clock single connected [i.e. a first clock frequency]).

Regarding claim 8, Ovsiannikov teaches the apparatus of claim 1, wherein the multiplexer is connected to input terminals of the MAC units (figure 6A mux 640a and 640b connected to the input terminals of adder 630 of the processing element [i.e. MAC unit], figure 5A illustrates a plurality of processing elements [i.e. MAC units]).

Regarding claim 9, Ovsiannikov teaches a method of performing deep learning operations (figure 1), the method comprising: receiving an operation mode and input data (figure 6A, mux 640a and 640b receive control signals a1 and a2, and input from component 610); controlling operations of multiplier accumulator (MAC) units included in a systolic array in response to the operation mode (figure 1 illustrates the systolic array of processing elements, [0007-0009, 0088] figure 6A different operation can be performed based on the control signal a1 and a2 of such as element-wise addition, element-wise multiplication, multiply and accumulate); and controlling a multiplexer connected to at least one of the MAC units (figure 6A mux 640a ad 640b connected to the multiplier 620 and adder 630).

Regarding claims 10-11, 13, and 16 recite method claims that would be practiced by the apparatus of claims 2-3, 5, and 8 respectively. Thus, they are rejected for the same reasons.

Regarding claim 17, recite a product claim that would be practiced by the method claims 9. Thus, it is rejected for the same reasons.

Regarding claim 18, Ovsiannikov teaches an apparatus for performing deep learning operations (figure 1 figure 1 processing module 110 ), the apparatus comprising: 
a systolic array comprising multiplier accumulator (MAC) units (figure 1, processing module 110 includes a plurality of processing element [i.e. systolic array], [0088] figure 6A, each processing element includes multiplier and adder to perform multiply and accumulate operation [i.e. MAC units])); and 
a multiplexer set connected to at least one of the MAC units (figure 6A, figure 4B mux 640a 640b 415 connects to at least one of the processing element includes multiplier and adder); and 
a control circuit configured to control an operation of the multiplexer and MAC units according to a plurality of operation modes (figure 6A illustrates a ctrlblock outputs a1 and a2, which are control signal to control the multiplexers 640a and 640b [i.e. a multiplexer], mux 640a and 640b connect to the multiplier and adder [i.e. MAC unit]. [0007-0009] different operations such as element-wise multiplication, element-wise addition, and multiplication and accumulation could be performed by circuit in figure 6A [i.e. a plurality of operation modes]).,
wherein the multiplexer set comprises a first multiplexer connected to input terminals of adders of the MAC units, a second multiplexer connected to output terminals of accumulators of the MAC units (figure 6A includes multiplexer 640a [i.e. a first multiplexer] is connected to an input terminal of adder 630 of a processing element and mux 640b [i.e. a second multiplexer] connects to output of adder, [0088] which has a feedback terminal and acts as an accumulator [i.e. output terminals of accumulators] of a processing element to perform multiply and accumulate operation [0008]. Note that figure 6A only illustrates a processing element 120 that include a mux 640a and mux 640b connect to an adder 630 and a feedback terminal, figure 5A illustrates a plurality of PE, which comprises adders and feedback terminals of the PEs), and 
a third multiplexer connected to output terminals of the MAC units (Ovsiannikov, figure 5A illustrates that processing element connects to the node, figure 4B illustrates the implementation of node 430 comprises a mux 415 [i.e. a third multiplexer] connects to output terminals of the processing elements ).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ovsiannikov in view of Zaidy - US 20210303358.

Regarding claim 4, Ovsiannikov teaches the apparatus of claim 1, wherein the multiplexer further comprises: a third multiplexer connected to output terminals of the MAC units; and a register connected to the third multiplexer (Ovsiannikov, figure 5A illustrates that processing element connects to the node, figure 4B illustrates the implementation of node 430 comprises a mux 415 [i.e. a third multiplexer] connects to output terminals of the processing elements and a register 420 connects to the mux 415). Ovsiannikov does not teach a shift register connected to the third multiplexer, however, Zaidy teaches a shift register (Zaidy, figure 6, [0056] shift register 170 receive value from processing element 165 and shift the output). 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the shift register as disclosed by Zaidy with the register 420 as disclosed by Ovsiannikov in figure 4B. This modification would have been obvious because Obviannikov discloses broadly the use of register, but does not disclose what type of register, however Zaidy discloses a specific type of register, e.g. a shift register. Furthermore, the substitute of one known element for another would yielded predictable result of storing and moving data using shift register to one of ordinary skill in the art.

Claim 12 recites method claim that would be practiced by the apparatus of claim 4. Thus, it is rejected for the same reasons.

Regarding claim 21, Ovsiannikov teaches the apparatus of claim 18, further comprising a register connected to the third multiplexer (figure 4B a register 420 (figure 6A illustrates example of register) connects to the mux 415 [i.e. third multiplexer] and shift data to mux 425) and the third multiplexer is further connected to an output terminal of the second multiplexer (figure 5A illustrates the processing element connects with the node, thus the mux 415 is connected to the output terminal of the mux 640b indirectly). Ovsiannikov does not teach a shift register connected to the third multiplexer, however, Zaidy teaches a shift register (Zaidy, figure 6, [0056] shift register 170 receive value from processing element 165 and shift the output). 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the shift register as disclosed by Zaidy with the register 420 as disclosed by Ovsiannikov in figure 4B. This modification would have been obvious because Obviannikov discloses broadly the use of register, but does not disclose what type of register, however Zaidy discloses a specific type of register, e.g. a shift register. Furthermore, the substitute of one known element for another would yielded predictable result of storing and moving data using shift register to one of ordinary skill in the art.

Allowable Subject Matter
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Applicant claims an apparatus for performing deep learning operations, the apparatus comprising: a systolic array comprising multiplier accumulator (MAC) units; and a control circuit configured to control an operation of a multiplexer connected to at least one of the MAC units and operations of the MAC units according to a plurality of operation modes. Applicant further claims the third multiplexer and the shift register are configured to operate based on a second clock frequency, and the second clock frequency is an integer multiple of a first clock frequency applied to the MAC units as required in claim 6, 14, and 19. 
The primary reasons for indication of allowable subject matter is the limitation in combination of all limitations, such as the third multiplexer and the shift register are configured to operate based on a second clock frequency, and the second clock frequency is an integer multiple of a first clock frequency applied to the MAC units.
Ovsiannikov US – 20190187983
Ovsiannikov teaches a system for performing element-wise multiplication, addition, and multiply and accumulating operation, the system comprises a plurality of processing elements, each processing element includes a multiplier and adder, and multiplexers to adjust the data-path based on the selection signal as shown in figure 6A, mux 640a and mux 640b may select inputs 610 as inputs and perform element-wise addition or select result of multiplier and output of the accumulator to perform multiply and accumulate. Figure 5A illustrates the processing elements are connected to nodes, which implemented as multiplexer receive data from processing elements and connected to register. Ovsiannikov further teaches data input 610 include register that operate on a clock signal and output to the multiplexers.
Cho – US 20190244084 
Cho discloses a configurable system for performing multiplication, multiply and accumulate, normalization, ReLU function and a max pooling operation, such system includes a plurality of processing element as shown in figure 1, each processing element is implemented as shown in figure 3, wherein the data path can be configured by multiplexers to perform different operations, such as figure 4A illustrates the data path for performing multiplication operation [0032], figure 4B illustrates the data path for performing multiplication and addition operation, figure 6 illustrates the normalization operation, figure 7 illustrates a ReLU function and a max pooling operation. Cho further discloses multiplexer connects to input of adder 400 and multiplexer 180 connects to register 550, which acts as an accumulator.
Esposito – US 10489116
Esposito discloses configurable system for performing addition, multiplication, sum of product and multiply accumulation operations, such system includes a plurality of special processing blocks (SPB) as shown in figure 1, wherein each SPB is implemented as shown in figure 3, which includes multiplier, adder, and multiplexers. As illustrated in figure 3, multiplexer 360 connects to adder 370, and multiplexer 390 connect to register 380, and if desired, a feedback loop may be added, wherein the output of register 380 is feedback into adder 370 for performing accumulation, thus mux 390 connects to register 380, which act as an accumulator.
Therefore, none of the closest found prior art explicitly teaches the third multiplexer and the shift register are configured to operate based on a second clock frequency, and the second clock frequency is an integer multiple of a first clock frequency applied to the MAC units. Accordingly claims 6-7, 14-15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and 19-20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b), and to include all of the limitations of the base claim and any intervening claims.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182